Citation Nr: 1643728	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Spokane, Washington


THE ISSUES

1.  Entitlement to payment or reimbursement for outpatient medical care rendered by Grant Integrated Services (GIS) from November 15, 2010 to December 1, 2010.  

2.  Entitlement to payment or reimbursement for outpatient medical care rendered by GIS from December 2, 2010 to June 7, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976.  The present appeal has been brought on behalf of the Veteran by the guardian of his estate.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from decisions dated from February 2011 to July 2011 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Spokane, Washington and the Northwest Network Payment Center in Portland, Oregon.     

The issue of entitlement to payment or reimbursement for outpatient medical care rendered by GIS from November 15, 2010 to December 1, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Payment for treatment at GIS from December 2, 2010 to June 7, 2011 was not authorized by VA.

 2. Services provided through GIS were not provided for a medical emergency of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical expenses incurred from December 2, 2010 to June 7, 2011 at GIS have not been met. 38 U.S.C.A. §§ 1703 (a), 1728, 5107 (West 2015); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or because they are not capable of furnishing care or services required, VA may contract with non-VA facilities to provide the appropriate care.  38 U.S.C.A. § 1703  (West 2015); 38 C.F.R. § 17.52 (2016). 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  
38 U.S.C.A. § 1703 (a) (West 2015); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2015).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability. 

Under 38 U.S.C.A. § 1728, applicable in this case, VA shall reimburse the expenses of care for eligible veterans, even though not previously authorized, from a private or public (or Federal) hospital not operated by VA, or of any other medical services not previously authorized (including transportation) when there has been: (a) care and services not previously authorized that were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (b) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R.  § 17.120(a) (2016).

A veteran will be considered eligible under 38 U.S.C.A. § 1728  when he or she receives care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  See 38 U.S.C.A. § 1728 (a)(2) (West 2015); 38 C.F.R. § 17.120 (a) (2016).

After a review of all the evidence, the Board finds that payment for treatment at GIS from December 2, 2010 to June 7, 2011 was not authorized by VA, and there is no indication that services provided at GIS were provided for a medical emergency to warrant reimbursement under 38 U.S.C.A. § 1728.

A December 2009 VA Fee Basis Behavioral Health Consultation Note shows that a "fee card," or fee basis medical identification card, for counseling was approved for the Veteran and was valid until December 1, 2010.  The Veteran continued to receive treatment at Grant County Mental Health through GIS after expiration of the fee basis medical identification card on December 1, 2010.  A June 2011 VAMC note indicates that the Veteran's coverage had run out, and he needed a new card placed.  A clinical tracking record from the Spokane, Washington VA Medical Center shows that authorization for care was issued from June 14, 2011 to June 13, 2012.  However, prior authorization for the period from December 2, 2010 to June 13, 2011 was denied.  

The Veteran's Trust Officer contends in September 2011 and December 2011 correspondence, that Grant County Mental Health and GIS were aware that the Veteran needed VA approval to continue mental health counselling; however, they both failed to obtain approval from Northwest Trustee and Management Services and VA for the services rendered.  The Trust Officer stated that on June 7, 2011, they were notified by the Veteran and Mr. H., a mental health counselor at Grant County Mental Health, that VA had not approved services from March 2011 through June 2011.  They were informed that they would need approval from VA to continue these services.  Thereafter, Mr. H. contacted their office to inform them that he had received approval from VA and would continue to treat the Veteran.  The Trust Officer indicated that it was their understanding that Mr. H. had received approval for services from March 2011, but later ascertained that this was not the case. 

The Board finds, after a review of all the evidence, that authorization for outpatient medical care rendered by GIS expired on December 1, 2010.  At that point, neither the Veteran, his guardian or trustee, or his health care provider sought VA authorization for the continued receipt of non-VA mental health counseling services until June 2011.  In June 2011, VA re-authorized payment for fee based mental health counseling services from June 14, 2011 to June 13, 2012.  Therefore, the Board finds that payment for treatment at GIS from December 2, 2010 to June 7, 2011 was not authorized by VA.  

38 U.S.C.A. § 1728 authorizes reimbursement for emergency treatment furnished by non-VA providers in a medical emergency and when federal facilities are unavailable.  The Veteran was in receipt of a 100 percent total disability rating for service-connected disabilities at the time he received treatment GIC. Therefore, he is an eligible veteran under 38 U.S.C.A. § 1728 (a)(3).  

The Veteran's Trust Officer has described services provided at Grant County Mental Health through GIS as mental health counseling, consistent with a December 2009 VA Fee Basis Behavioral Health Consultation Note, showing fee card for counseling was approvated through December 1, 2010.  Health Insurance Claim Forms, submitted to the VAMC by GIS, identify periodic charges for health care, but no periods of hospitalization or admission.  There is no indication that the services provided through GIS were provided for a medical emergency of such nature that delay would have been hazardous to life or health.  Because the evidence of record shows that the services provided at GIS were not provided for a medical emergency, the criteria for payment or reimbursement for unauthorized medical treatment furnished by GIS from December 2, 2010 to June 7, 2011 under 
38 U.S.C.A. § 1728  are not met.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Payment or reimbursement for outpatient medical care rendered by GIS from December 2, 2010 to June 7, 2011 is denied. 


REMAND

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703 (a) (West 2015); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

A December 2009 VA Fee Basis Behavioral Health Consultation Note indicates that the Veteran received authorization from VA for fee basis mental health counseling through December 1, 2010.  A February 2011 decision shows that reimbursement for care beginning November 15, 2010 was denied as it exceeded the monthly fee ID limit.  A second February 2011 decision denied care from December 1, 2010 to December 22, 2010 based on expiration of a fee card.  Health insurance claim forms submitted to the VAMC in Spokane, Washington from GIS show that a charge in the amount of $93.75 was incurred on November 15, 2010, and a charge in the amount of $125.00 was incurred on December 1, 2010, with additional charges in December.  The record, however, contains no documentation identifying the fee limits imposed by VA in conjunction with the authorized care and does not include an accounting of expenses incurred at GIC in November 2010.  Thus, the Board finds that a remand for such evidence is warranted.  

Additionally, the Board finds that a November 2012 statement of the case does not adequately address whether care rendered from November 15, 2010 to December 1, 2010 was authorized by VA, in light of evidence showing that a fee card was valid until December 1, 2010, and does address whether the Veteran exceeded any monthly fee limits for care in November 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain documentation from the VAMC in Spokane, Washington identifying any monthly fee limits applicable to a VA authorized fee card for counseling, shown to be valid from December 2009 to December 1, 2010.

2.  The AOJ should provide an accounting of medical expenses incurred at GIC in November 2010 and identify any amount incurred in excess of a monthly fee limit.  

3.  Thereafter, the AOJ should readjudicate claim with consideration of the additional evidence of record.  If the benefits sought remain denied, the appellant and representative should be furnished a supplemental statement of the case which specifically addresses:

(a). Any evidence of VA authorization for medical care from November 15, 2010 through December 1, 2010, to include fee basis mental health counseling; and

(b).  Any fee limits imposed on such authorization.   

The appellant and representative should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


